I concur on the ground that the complaint alleges a situation which requires the construction of the contract to be made in the light of the circumstances surrounding its execution, as well as in the light of the subject matter with which it dealt.
The allegation in the fifth paragraph of the complaint italicized in the opinion, while in the nature of a conclusion and perhaps suggestive of an application of the parol evidence rule, requires that the case pass the state of demurrer in order to ascertain the facts and render a just decision. *Page 286